Citation Nr: 1034780	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-11 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2006 rating decision in which the RO denied the Veteran's 
claims for service connection for emphysema and tinnitus.  In 
March 2007, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in March 2008, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in April 2008.

In his substantive appeal, the Veteran requested a hearing before 
a Veterans Law Judge in Washington, DC.  A June 2008 letter 
informed him that his hearing was scheduled in August 2008.  
However, in correspondence received in August 2008, the Veteran 
indicated that he would not attend the hearing.

In a June 2009 decision, the Board recharacterized the claim for 
emphysema as one for service connection for a 
pulmonary/respiratory disability, claimed as emphysema, and 
denied that claim.  The claim for service connection for tinnitus 
was remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued to deny the claim for service 
connection for tinnitus (as reflected in a February 2010 
supplemental SOC (SSOC)) and returned the matter on appeal to the 
Board for further consideration.

As a final preliminary matter, the Board notes that, in the 
report of the December 2009 VA compensation and pension 
examination, the examiner offers an opinion regarding the 
Veteran's hearing loss.  In August 2010, the Veteran's 
representative indicated that the December 2009 VA examination 
report created an informal claim for service connection for 
hearing loss.  It does not appear that the claim for service 
connection for hearing loss has yet been addressed by the RO.  As 
such, this matter is not properly before the Board, and is thus 
referred to the RO for appropriate action.

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Although no specific incident of acoustic trauma is reflected 
in the Veteran's service treatment records, the Veteran has 
credibly asserted in-service noise exposure.

3.  The Veteran currently has tinnitus (which asserts he has had 
for the past 25 to 30 years), and in the only competent opinion 
to address the question of whether there exists a medical 
relationship between current tinnitus and in-service noise 
exposure, a VA examiner opined that there is at least as likely 
as not a connection.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for tinnitus, the Board finds that all notification 
and development actions needed to fairly adjudicate the claim 
have been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran asserts that his exposure to loud noise while in 
service has caused the claimed tinnitus.  Specifically, he 
contends that he was exposed to noise from heavy equipment as 
well as M-16s and M-30s.  He asserts that he has suffered from 
tinnitus for the past 25 to 35 years.

The service treatment records reflect no complaints, findings, or 
diagnosis of tinnitus.  The January 1970 separation examination 
report includes a notation that the Veteran's ears were normal.

However, the absence of objective evidence of tinnitus in service 
is not fatal to the claim.  While the Veteran's service treatment 
records do not document the occurrence of, or treatment for, any 
specific incidence of acoustic trauma, the Veteran is competent 
to assert the occurrence of in-service injury, to include in-
service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1991).  Given the nature of the disability, the Veteran is 
competent to assert the existence of such disability-
specifically, ringing in the ears-on the basis of his 
assertions, alone.  See, e.g., Falzone v. Brown, 8 Vet. App. 398, 
403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994)).  

The Board notes that the Veteran's service records reflect that 
the Veteran's Military Occupational Specialty was Cook.  However, 
on the Veteran's January 1970 Report of Medical History completed 
at the end of his active duty, he reported that he had operated 
heavy equipment.  The Veteran's DD-14 reflects that while he was 
on active duty, he was a Sharpshooter with a rifle.  
Additionally, service personnel records show that the Veteran 
completed a course on basic combat training while on active duty.  
As documents from the Veteran's time of active duty reflect that 
he operated heavy equipment, that he experienced combat training, 
and that he was a Sharpshooter with a rifle, the Board finds that 
he was likely exposed to some, and, possibly, significant noise 
in service.  The Board also observes that throughout pendency of 
the claim on appeal, the Veteran has been consistent in his 
assertions regarding noise exposure during his active service.  
Thus, although there is no objective evidence to support a 
specific incident of acoustic trauma in service, the Board 
accepts the Veteran's assertions of in-service noise exposure as 
credible.

Further, the only competent opinion addressing the medical nexus 
question-given by a December 2009 VA examiner-tends to support 
the claim.  It was noted that while the Veteran was not exposed 
to combat, he worked with heavy equipment, M-16s, and M-30s while 
on active duty.  The examiner considered the Veteran's reported 
military history in addition to his post-service history of 
working in construction.  A full audiological examination was 
performed.  After reviewing the claims file, the examiner opined 
that it was as least as likely as not that the Veteran's tinnitus 
was caused by or a result of military noise exposure.

The Board finds it significant to note that, as the only 
competent opinion to address the etiology of the Veteran's 
current tinnitus, this opinion is not directly contradicted by 
any other competent evidence or opinion of record.  While the 
examiner's opinion may have been based entirely or in part on a 
history provided by the Veteran, such reliance only warrants the 
discounting of an opinion in certain circumstances, such as when 
the opinion is contradicted by other evidence in the record or 
when the Board rejects the statements of the Veteran.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  See 
also Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  As noted 
above, the Veteran is competent to report a history of in-service 
injury-here, noise exposure-and the Board has accepted that 
history as credible.  The Board also points out that VA 
adjudicators are not permitted to substitute their own judgment 
on a medical matter.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 
171, 173 (1991).  Finally, although the VA examiner was not 
definitive, he did express his opinion in terms sufficient to 
permit the application of the benefit-of-the-doubt doctrine.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Given the facts noted above, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board concludes that 
the criteria for service connection for tinnitus are met.


ORDER

Service connection for tinnitus is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


